In an action for absolute divorce, plaintiff husband appeals from (1) an order granting defendant’s motion for temporary alimony and fixing the amount thereof at $200 per week; (2) from an order granting reargument of such motion and on reargument adhering to the original decision; and (3) from an order awarding a counsel fee of $2,000. (1) Appeal from original order granting defendant temporary alimony dismissed, without costs. (2) Order granting reargument and on reargument adhering to the original decision, modified by striking out the words “ adhered to ” and inserting in place thereof the following: “ modified by reducing from $200 per week to $125 per week the amount originally allowed defendant as temporary alimony.” As thus modified, the order is affirmed, without costs. (3) Order modified by reducing from $2,000 to $1,500 the amount awarded to defendant as counsel fee. As thus modified, the order is affirmed, without costs. The unpaid part of the counsel fee awarded shall be paid when the case is reached for trial. Arrears of alimony, if any, shall be paid within ten days from the entry of the order hereon. On this record, the amounts awarded as temporary alimony and counsel fee were excessive. Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.